SULLIVAN, Judge
(dissenting):
The fact that there were some wrong directions given the convening authority who was traveling on basically the right path should not necessarily send this case back down the road it has already traveled. It is clear that there was error in the recommendation of the staff judge advocate to the convening authority in this case. See United States v. Reed, 33 MJ 98 (CMA 1991). However, in light of the reduction of sentence from a dishonorable discharge to a bad-conduct discharge and 12 months’ confinement to 8 months’ confinement, I see no prejudice. Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a). That is the law I would apply, and I would affirm on this basis.
Moreover, it is not just the law but the way the majority describes the facts that causes this dissent. Each case is unique to itself. Each case presents a cry for justice. But the full case must be told if justice is to be done and, sometimes more importantly, is seen to be done.
On this factual note, the majority’s sterile dismissal of this case as “a one-on-one credibility contest,” 47 MJ at 323, belittles the crime in this case and must be more fully answered. This case was charged as a sexual-assault case between a married Air Force sergeant and a 17-year-old female. Before this case is reversed, the opposite side should be disclosed. The Government’s brief before us summarizes the Government’s view of the evidence and its argument to affirm this case, as follows:
The evidence in this case reveals appellant met the victim, AMD, when he offered her a ride to a friend’s house. (R. at 241.) During the ride, appellant asked the 17-year-old victim if he could see her again. (R. at 241.) Subsequently, appellant picked up AMD at her home and they went to lunch. (R. at 242.) Appellant made no sexual advances on this date. (R. at 243.) AMD saw appellant every day of the week before the incident which was the subject of the court-martial. (R. at 244.) During that time, appellant had tried to kiss AMD twice. (R. at 245.) AMD pushed him away both times and told appellant she just wanted to be friends. (R. at 245.)
On 24 January 1994, appellant and AMD went to Oliver State Park to have a pienie. (R. at 247.) There was no discussion about sex and AMD testified that the purpose of going to the park was not to have sex. (R. at 247.) Once they arrived at the park, they walked on a steep trail for about two miles and AMD suggested they stop for lunch. (R. at 249.) However, appellant wanted to walk further up the trail. (R. at 249.) Finally, the couple stopped and laid a blanket on the ground and had lunch. (R. at 251.) After lunch, appellant kissed AMD and she pushed him away. (R. at 251.) However, appellant persisted. (R. at 252.) AMD told appellant she did not want a physical relationship with him and he responded that “we had to work out some kind of compromise.” (R. at 252.) When AMD told appellant that she did not want to have sexual intercourse with him, he became upset. (R. at 255.) Appellant suggested oral sex, but AMD refused. (R. at 255.) AMD walked down the trail to get away from appellant, but appellant grabbed her arms. (R. at 257.) AMD tried to leave again, but appellant grabbed her by her jacket collar and pushed her on the ground (R. at 258.) AMD testified, *327“After he pushed me down he said that I was either going to suck his thing or do something. Those were his words.” (R. at 258.) Appellant then unzipped his pants, pulled out his penis and sat on top of AMD. (R. at 258-59.) AMD tried to move but was unable to do so. (R. at 259.) AMD screamed and appellant covered her mouth and told her to shut up. (R. at 259.) Appellant also told AMD that “it was just as easy to rip [her] clothes off.” (R. at 262.) AMD was afraid appellant was going to rape or kill her. (R. at 262.) Appellant kept trying to put his penis in AMD’s mouth. (R. at 259.) Appellant finally succeeded and ejaculated in AMD’s mouth. (R. at 260.)
Appellant argues that the Air Force court could not reliably reassess the sentence “when all of the major charges against an accused are dismissed.” (App. Br. at 5.) As noted above, Charge II and Specification 1 of Charge III were dismissed by the military judge at trial as multiplicious. (R. at 448.) Thus, these charges were not before the court at sentencing. More importantly, the military judge instructed the members that the forcible sodomy and the indecent acts were one offense for the purpose of sentencing. (R. at 539.) This Court has recognized that, where “the findings were not set aside as to charges that had been treated at trial as multiplicious with the remaining charges for sentencing purposes, ... the risk was minimal that a higher sentence had been adjudged ...” because of legal error. Sales, 22 MJ at 308 (citing United States v. Zubko, 18 MJ 378 (CMA 1984)). In this case, since the indecent acts in Charge III were considered to be multipli-cious for sentencing with the forcible sodomy, the subsequent dismissal of the indecent acts charge would have no effect on the determination of the sentence. The only significant change in the charges was in reducing the forcible sodomy offense to sodomy.
It was entirely appropriate for the Air Force court to consider all the facts and circumstances surrounding the incident even though some of the charges had been dismissed. The charge of sodomy does not require proof of consent; a conviction for sodomy vice forcible sodomy does not require a finding that the victim consented, only that the aggravating factor of force was not proved beyond a reasonable doubt. Evidence of force was clearly admissible as evidence in aggravation and provided the Air Force court with a reasonable basis upon which to determine appellant deserved no further relief than that given by the convening authority. Furthermore, based upon the evidence, appellant’s sentence was appropriate. Even though appellant stands convicted of only consensual sodomy, his actions in luring a young girl to a secluded area of a park and having her engage in sodomy, under the particular circumstances of this case, is reprehensible conduct.
Answer to Final Brief at 7-9.